Citation Nr: 1036852	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-05 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to November 
1945.  He died in March 2007.  The appellant is his surviving 
spouse.

This matter originally came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Seattle, Washington.

In connection with her appeal, the appellant presented testimony 
before the undersigned Veterans Law Judge at a Board hearing at 
the RO in August 2010.  A transcript of the hearing is associated 
with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in March 2007 from lung cancer with dementia 
as a contributing factor.

2.  Service connection was in effect for epilepsy, grand mal, 100 
percent disabling, and gunshot wound residuals of the right lower 
chest, 10 percent disabling, at the time of the Veteran's death.

3.  Grand mal epilepsy contributed to the development of dementia 
and thus played a material causal role in the Veteran's death.

4.  There is no longer a question or controversy regarding the 
appellant's claim for DIC benefits under the provisions of 38 
U.S.C. § 1318.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§ 3.102, 3.312 (2009).

2.  The appellant's claim for DIC under the provisions of 38 
U.S.C. § 1318 is moot.  38 U.S.C.A. §§ 511, 1318, 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.22, 20.101 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held 
that when VA receives a detailed claim for DIC under 38 U.S.C.A. 
§ 1310, it must provide a detailed notice to the claimant.  
Specifically, the Court held that, under section 38 U.S.C.A. § 
5103(a), the notice must include a statement of the conditions, 
if any, for which a veteran was service connected at the time of 
death; an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.

With respect to the claim for service connection for the cause of 
the Veteran's death and DIC claims, the record reflects that the 
RO provided the appellant with the notice required under the VCAA 
by letter mailed in May 2007, prior to its initial adjudication 
of the claims.  Although the appellant was not provided notice 
with respect to the disability-rating or effective-date element 
of the claim, the Board finds that there is no prejudice to her 
in proceeding with the issuance of a final decision.   The 
evidence currently of record is sufficient to substantiate her 
claim for service connection for the Veteran's cause of death.  
Moreover, the effective-date element of the claim is not 
currently before the Board and the RO will have the opportunity 
to provide the required notice before deciding that matter

With respect to the appellant's DIC under 38 U.S.C. § 1318, as 
this claim is now moot, there is no prejudice to the appellant by 
any notice deficiency. 

The Board also finds that the appellant has been afforded 
adequate assistance in regard to the claim. The Veteran's service 
treatment records are on file, as are VA treatment records and 
records from non-VA medical providers identified by the appellant 
as having relevant records.  Neither the appellant nor her 
representative has identified any other outstanding evidence, to 
include medical records, which could be obtained to substantiate 
either claim.  The Board is also unaware of any such evidence.  
In addition, the Board notes that a VA medical opinion addressing 
whether the cause of the Veteran's death was related to service 
has been obtained.  

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claims were 
insignificant and non prejudicial to the appellant.  Accordingly, 
the Board will address the merits of the claims.

Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are payable 
to the surviving spouse of a veteran if the veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.5.

Service connection for the cause of the veteran's death is 
warranted if a disability incurred in or aggravated by active 
service either caused or contributed substantially or materially 
to the cause of death.  For a service-connected disability to be 
the cause of death, it must singly or with some other condition 
be the immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it casually 
shared in producing death but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Additionally, certain chronic diseases, including malignant 
tumors and cardiovascular diseases, may be presumed to have been 
incurred or aggravated during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

If the Veteran's death resulted from non-service-connected 
causes, DIC benefits will be paid to a Veteran's surviving spouse 
in the same manner as if the death were service connected (a) if 
the Veteran's death was not the result of his own willful 
misconduct and (b) if, at the time of death, the Veteran was 
receiving or was "entitled to receive" compensation for a 
service-connected disability rated totally disabling if (1) the 
disability was continuously rated totally disabling for a period 
of 10 or more years immediately preceding death; (2) the 
disability was continuously rated totally disabling for a period 
of not less than five years from the date of the Veteran's 
discharge or other release from active duty; or (3) the Veteran 
was a former prisoner of war who died after September 30, 1999, 
and the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

The term "entitled to receive" means that, at the time of death, 
the Veteran had service-connected disability rated as totally 
disabling but was not receiving compensation because (1) VA was 
paying the compensation to the Veteran's dependents; (2) VA was 
withholding the compensation to offset an indebtedness;(3) the 
Veteran had applied for compensation but was not receiving total 
disability compensation due solely to clear and unmistakable 
error in a VA decision; (4) the Veteran had not waived retired or 
retirement pay in order to receive compensation; or (5) VA was 
withholding payments as required by law.  38 C.F.R. § 3.22(b).  A 
2005 amendment to 38 C.F.R. § 3.22 provides an additional method 
for prevailing on 38 U.S.C.A. § 1318 claims when additional 
service department records are received that existed at the time 
of a prior VA decision but were not considered.

Analysis

Service Connection for Cause of Death

The certificate of death indicates that the Veteran died in March 
2007.  Lung cancer was listed as the immediate cause of death, 
with dementia as a significant condition contributing to death.  
The approximate interval between the onset of lung cancer and the 
Veteran's death was recorded as 4 years.  At the time of the 
Veteran's death, service connection was in effect for epilepsy, 
grand mal, and gunshot wound residuals of the right lower chest.  
The appellant's essential contention is that the Veteran's lung 
cancer was unable to be treated due to his service-connected 
disabilities, thus contributing to his death.  She also contends 
that the Veteran's seizure disorder contributed to his dementia 
and cerebellar atrophy.

Private medical records from the South Sound Pulmonary Associates 
indicate that the Veteran was diagnosed with and treated for lung 
cancer beginning in January 2004.  These records indicate that 
the treating physician had a frank talk with the Veteran's 
family, and advised them that he was not a good candidate for any 
type of intervention due to the type of tumor mass and 
devastating effects of chemotherapy.  The Veteran eventually 
succumbed to this disease in March 2007.  A statement in February 
2008 from  Dr. B., the treating physician at South Sound, 
indicated that the Veteran was not further biopsied or treated by 
"normal protocol" because of underlying dementia and overall 
poor health.  He could not comment on epilepsy.  He further noted 
that the decision was made with the Veteran's family to not 
subject the Veteran to chemotherapy or further surgical 
procedures.

Also of record is a November 2009 opinion from a VA physician 
regarding the cause of the Veteran's death.  The physician 
indicated that he reviewed the Veteran's claims file and death 
certificate.  He determined that, based upon a review of the 
medical records and the long list of other disabilities, included 
Alzheimer's disease and the Veteran's age, it was the physician's 
opinion that the cause of dementia/cerebellar atrophy is 
speculative to have been caused by the seizure disorder.  He 
noted that his reasoning included consideration of the Veteran's 
advanced age, long history of seizure disorder, Alzheimer's 
disease and MRI findings.  Thus, he concluded, in the presence of 
multiple etiologies, to attribute cause of death to dementia and 
seizure disorder would be speculative.

VA outpatient treatment records and nursing home facility records 
show diagnosis and treatment of the Veteran's various 
disabilities, including lung cancer, dementia, and epilepsy.  In 
August 2001, the Veteran underwent a CT scan of the head, which 
revealed moderate generalized atrophy of the cerebrum and 
moderately severe atrophy of the cerebellum.  A VA examination 
from June 2002 notes that the Veteran had a history of closed 
head injury related to seizure disorder.  Short and long term 
memory loss were also noted.

The Board notes that the Veteran's service treatment records 
reveal that the Veteran never complained of nor was treated for 
lung cancer or a lung condition during service, or for any 
dementia-related disability.  Accordingly, the Veteran is not 
entitled to presumptive service connection for this disability 
based on it being a chronic disease listed in 38 C.F.R. § 
3.309(a).     

However, in this case, there is a conflict in the medical 
evidence concerning whether the Veteran's service-connected 
epilepsy contributed substantially or materially to the cause of 
the Veteran's death.  Specifically, the medical evidence of 
record suggests that the Veteran's epilepsy disability 
contributed to the development to his dementia, the contributing 
cause of death.

As noted above, VA outpatient records contain a CT scan 
indicating cerebellar atrophy, and a VA examiner later attributed 
a closed-head injury to the Veteran's seizure disorder.  In 
contrast, the later November 2009 VA opinion provider determined 
that it would be speculative to link the Veteran's dementia and 
cerebellar atrophy to his seizure disorder and seizure 
medications.  Accordingly, the Board finds that the evidence is 
at least in equipoise with respect to whether the Veteran's 
seizure disorder was a contributing factor and thus etiologically 
related to his cerebellar atrophy and dementia.  

Moreover, the Board notes that the Veteran's treating private 
physician had indicated that further surgical attempt or 
chemotherapy were not undertaken due to the Veteran's overall 
health condition and age.  While he did not specifically comment 
on the Veteran's epilepsy, the Board finds it reasonable to 
conclude that the Veteran's epilepsy disability, for which he was 
rated as 100 percent disabled at the time of his death, played a 
significant factor in the determination to not undergo any 
treatment for lung cancer.

In the Board's opinion, the evidence supportive of the claim is 
at least in equipoise with that against the claim.  In 
consideration of the applicability of the benefit-of-the- doubt 
doctrine, the appellant's claim for service connection for DIC 
based on service connection for cause of the Veteran's death must 
be granted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

DIC under 38 U.S.C. § 1318

DIC benefits are also payable under certain circumstances if the 
veteran was in receipt of or entitled to receive compensation at 
the time of death for a service-connected disability that had 
been totally disabling for a specified period of time.  38 
U.S.C.A. § 1318 (West 2002).  As discussed above, however, the 
Board has granted service connection for the cause of the 
Veteran's death, which is one 
of the bases for establishing entitlement to DIC benefits.  
Therefore, the issue of entitlement to DIC benefits under 38 
U.S.C.A. § 1318 is moot.  Accordingly, this 
matter will be dismissed.


ORDER

Service connection for the cause of the Veteran's death is 
granted.

The appeal for entitlement to DIC benefits under 38 U.S.C. § 1318 
is dismissed.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


